United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 17-0558
Issued: May 16, 2018

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On January 13, 2017 appellant filed a timely appeal from a December 9, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). The Board docketed the
appeal as No. 17-0558.
On May 2, 2016 appellant, then a 45-year-old tractor-trailer operator, filed a traumatic
injury claim (Form CA-1) for a right knee sprain that allegedly occurred earlier that day when he
was getting up from a seated position inside his truck. OWCP assigned the claim File No.
xxxxxx753. By decision dated July 18, 2016, OWCP denied the claim (File No. xxxxxx753) as
appellant failed to establish causal relationship. Appellant subsequently requested reconsideration.
In an August 22, 2016 nonmerit decision, OWCP denied further merit review pursuant to 5 U.S.C.
§ 8128(a). On September 12, 2016 appellant again requested reconsideration and submitted
additional medical evidence.
By decision dated December 9, 2016, OWCP reviewed the merits of the claim, but denied
modification of its July 18, 2016 decision. It found that the medical evidence submitted in support
of the reconsideration request contained an inaccurate history of injury. OWCP also noted that
appellant previously filed a claim for a right knee injury, under File No. xxxxxx078, that allegedly

occurred on November 16, 2015.1 In adjudicating the current claim, OWCP specifically
referenced medical evidence that it obtained from File No. xxxxxx078. However, it has not
combined the two case records, nor has it incorporated the referenced medical evidence into the
current case record.2
The Board finds that the case is not in posture for decision. Pursuant to 20 C.F.R.
§ 501.2(c)(1), the Board’s review of a case is limited to the evidence in the case record that was
before OWCP at the time of its final decision. Decisions on claims are based on the written record,
which may include forms, reports, letters, and other evidence of various types such as photographs,
videotapes or drawings.3 Evidence may not be incorporated by reference, nor may evidence from
another claimant’s case file be used.4 Evidence contained in another of the claimant’s case files
may be used, but a copy of that evidence should be placed into the case file being adjudicated.5
All evidence that forms the basis of a decision must be in that claimant’s case record.6
Because OWCP neglected to include the referenced information from File No. xxxxxx078
in the current case record, the Board is not in a position to make an informed decision regarding
appellant’s entitlement to FECA benefits.7 Therefore, the case shall be remanded to OWCP for
further development. After OWCP has developed the record consistent with the above-noted
directive, it shall issue a de novo decision.

1

OWCP mistakenly identified the date of injury as November 16, 2016.

2

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8c
(February 2000) (Cases should be doubled/combined when correct adjudication of the issues depends on frequent
cross-reference between files).
3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.5a
(June 2011).
4

Id.

5

Id.

6

Id.

7

See K.P., Docket No. 15-1945 (issued February 10, 2016); M.C., Docket No. 15-1706 (issued October 22, 2015).

2

IT IS HEREBY ORDERED THAT the December 9, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case remanded for further action consistent
with this order.
Issued: May 16, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

